Citation Nr: 9904391	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-44 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38 United States Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1970.  His DD Form 214 reflects that he had service in the 
Republic of Vietnam from December 1967 to December 1968.  
The record shows that the veteran died December [redacted], 
1993, and that the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims on appeal.

A personal hearing was conducted before the RO in August 
1994, a transcript of which is of record.

This matter was previously before the Board in May 1996, at 
which time it was remanded for additional development.  This 
development has been completed, and the matter has been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board has determined that the RO 
complied with the directives of the May 1996 remand.  
Accordingly, a new remand is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran served on active duty from 1967 to 1970 and 
he died in December 1993.

2.  The immediate cause of the veteran's death was 
disseminated fungal infection; the underlying cause of death 
was hepatitis C which led to end stage cirrhosis and a liver 
transplant, followed by many complications, including the 
systemic fungal infection.

3.  At the time of the veteran's death in December 1993, 
service connection had not been established for any 
disability but the veteran had a claim pending for service 
connection for liver dysfunction.

4.  No medical evidence is of record which tends to show that 
hepatitis C or its complications, including disseminated 
fungal infection, were related to the veteran's military 
service, to include herbicide exposure.

5.  A medical expert reviewed the records in this case and 
reached the following conclusions:  (1) there was no evidence 
that the veteran was treated for a liver condition while he 
was in the military service; (2) it was 20 years after his 
release from service before the onset of symptoms and 
clinical evidence of abnormal liver function; (3) there was 
no evidence to relate the veteran's liver condition to 
exposure to herbicides; and (4) it was not possible to state 
when the onset of the infection with hepatitis C began.


CONCLUSIONS OF LAW

1.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.1000 (1998).

2.  The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (1998).

3.  The appellant does not have basic eligibility for Chapter 
35 education benefits.  38 C.F.R. § 3.807.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  On his December 1966 induction 
examination, the veteran's skin, G-U system, as well as his 
abdomen and viscera were clinically evaluated as normal.  At 
that time, he reported that he had never experienced stomach, 
liver, or intestinal trouble.  His service medical records 
contain no diagnosis of or treatment for liver problems or 
hepatitis during his period of active service.  In March 
1970, he was treated for a skin rash on his face.  On his 
April 1970 separation examination, his skin, G-U system, as 
well as his abdomen and viscera were clinically evaluated as 
normal.  The veteran also reported that he had never 
experienced stomach, liver, or intestinal trouble.

In August 1993, the veteran submitted his claim of 
entitlement to service connection for liver problems which he 
contended were due to Agent Orange exposure.  At that time, 
the veteran submitted a statement from G. B. Kilintmanm, M.D. 
Ph. D., of the Baylor University Medical Center, dated in 
August 1993.  Dr. Kilintmanm reported that the veteran had 
received an orthotopic liver transplant in June 1993 for 
chronic active hepatitis C with cirrhosis.  It was noted that 
the veteran's history of liver problems began approximately 
four years earlier, when he was first noted to have an 
elevation in his liver function tests and pruritus.  

Medical records were subsequently obtained from the Arlington 
Memorial Hospital, that covered the period from October 1992 
to June 1993.  These records show that the veteran was seen 
in October 1992 for evaluation of his liver disease after a 
reported episode of vomiting blood at home.  An 
esophagogastroduodenoscopy resulted in a diagnosis of 
idiopathic cirrhosis with hemorrhage.  A liver sonogram 
showed, among other things, a somewhat small diffusely 
echogenic liver, possibly indicating hepatic fibrosis or 
cirrhosis.  A follow-up esophagogastro-duodenoscopy with 
esophageal banding was performed November 1992.  At that 
time, it was noted that the veteran experienced the onset of 
pruritus and increasing abdominal distention two years 
earlier, and that he subsequently developed significant 
pretibial edema.  It was noted that he had no significant 
history of alcohol use, no history of IV drugs, and his 
hepatitis B and C studies were negative.  However, his recent 
blood work had revealed a possible "C cirrhosis."  The 
examiner's impression was that it was unclear why the veteran 
had such end stage cirrhosis.  A subsequent 
esophagogastroduodenoscopy with esophageal banding was 
performed in December 1992.  At that time, it was noted that 
the veteran continued to have significant problems with what 
appeared to be a Charcot's C cirrhosis with previous bleeding 
and liver disease of unknown etiology.  In February 1993, it 
was noted that the veteran had cirrhosis of the liver, and 
that he was a liver transplant candidate at the Baylor 
University Medical Center.  The remaining medical records 
show additional treatment for liver problems.  Nothing in 
these medical records related the veteran's liver problems to 
his period of active service.  

Medical records were also obtained from Baylor University 
Medical Center, that covered the period from August to 
September 1993.  These records show that the veteran was seen 
in August 1993 for complaints of fever, diarrhea, and upper 
respiratory infection symptoms.  At that time, it was noted 
that the veteran had undergone a liver transplant in June 
1993, for active hepatitis C.  It was noted that his family 
history was negative for liver disease.  Postoperatively, he 
had slow recovery, and he had been doing well as an 
outpatient.  An abdominal sonogram with Doppler was conducted 
in September 1993, two months status post liver transplant.  
This procedure revealed a mildly echogenic liver, otherwise 
normal in appearance.  Nothing in these records related the 
veteran's liver problems to his period of active service.

The veteran died December [redacted], 1993.  The death 
certificate lists his immediate cause of death as disseminated 
fungal infection.  At the time of his death, the veteran was not 
service-connected for any disability.

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received in 
January 1994.  She contended that the cause of the veteran's 
death was related to his military service.

By an April 1994 rating decision, the RO denied the claims of 
entitlement to accrued benefits, service connection for the 
cause of the veteran's death, and Chapter 35 education 
benefits.  Regarding the accrued benefits claim, the RO noted 
that the medical records showed a diagnosis of liver 
dysfunction of unknown etiology, a positive test for 
hepatitis C, and a history of the condition since 1989, when 
elevated liver function tests were first noted.  The RO also 
noted that the veteran's service medical records were 
negative for diagnosis of or treatment for any fungal 
problem, hepatitis, or liver problems.  Therefore, the 
evidence did not warrant a grant of service connection on a 
direct basis.  Further, since the veteran's liver condition 
was not one of the listed conditions associated with exposure 
to herbicides, service connection for liver function was not 
warranted pursuant to the Agent Orange legislation either.  
For the same reasons, the RO found that the appellant was not 
entitled to service connection for the cause of the veteran's 
death either.  Finally, the RO determined that basic 
eligibility was not established for Chapter 35 education 
benefits as the veteran did not have a total and permanent 
service-connected disability at the time of his death, nor 
did the veteran die as a result of a service-connected 
disability.

The appellant appealed the above rating decision to the 
Board.  

The appellant was accorded a personal hearing before the RO 
in August 1994.  She testified that the veteran had gone for 
a routine physical in 1989, and that the doctor reported that 
he did not like the look of the veteran's liver.  As a 
result, the doctor put the veteran on a diet.  She testified 
that the veteran went out of town at one point, and when he 
came back he had swollen legs.  After an episode where the 
veteran was throwing up blood, he was seen at the Baylor 
University Medical Center where he was informed that he 
definitely needed a liver transplant.  The appellant 
emphasized that the veteran never drank, and, therefore, his 
liver problems could not be related to alcohol.  On inquiry, 
the appellant testified that the veteran never had any blood 
transfusions or surgery.  She also submitted medical records 
from 1989 which indicated that the doctor suspected hepatitis 
was a factor regarding the veteran's liver problems.  Also, 
the appellant testified that the veteran had a chronic rash 
all over his arm, and that he had the rash for 23 years.  The 
appellant testified that the veteran did not have this rash 
before he went to Vietnam.  She also testified that the 
veteran had gone to a dermatologist about this rash, but that 
he was never able to get rid of it.  It was indicated that 
the veteran's rash was related to his exposure to herbicides 
and/or his subsequent liver problems.  The appellant noted 
that she had an article which related a particular type of 
rash to liver problems.

At the above personal hearing, the appellant submitted 
various medical documents in support of her claim.  These 
include medical records which covered the period from 
December 1989 to December 1993.  Among other things, 
decreasing liver functions were noted in December 1989, and 
that hepatitis was suspected at that time.  In January 1990, 
it was noted that new labs showed normalizing liver enzymes.  
The remaining records show the progress of the veteran's 
liver dysfunction to his death on December [redacted], 1993.  
Nothing in these records related the veteran's liver problems 
to his period of active service.

Also submitted was a statement from R. M. Goldstein, M.D., 
F.A.C.S., dated in June 1994.  Dr. Goldstein reported that 
the veteran received a transplant in June 1993 for hepatitis 
C.  Further, Dr. Goldstein reported that the veteran's 
postoperative course was quite complex, and that he developed 
multiple episodes of rejection.  Consequently, he was 
ultimately converted to "FK506" for rescue.  Prior to being 
converted to FK506, his course was also complicated by 
significant renal dysfunction ultimately resulting in his 
need for hemodialysis.  However, it was noted that the 
veteran died December [redacted], 1993, secondary to fungal 
infection "as well as persistent rejection."

The appellant also submitted a computer printout of an 
article abstract entitled "Chronic Liver Injury in Phenoxy 
Herbicide Exposed Vietnam Veterans" which was dated in 
October 1992.  This article abstract noted that reports of 
hepatotoxic injury in Vietnam veterans exposed to phenoxy 
herbicides initiated a retrospective cohort study of veterans 
self-reporting exposure to Agent Orange while serving in 
Vietnam from 1962 to 1971.  It was also noted that 
historical, medical, and laboratory data was obtained in a 
subcohort of 100 randomly selected veterans from a pool of 
350 registrants.  This subcohort was divided into groups with 
and without a reported rash during or after the period of 
duty in Vietnam.  It was noted that skin rash was utilized as 
a marker disease, since no true case of chloracne was found 
among the cohort.  Overall, abnormal liver functions 
correlated with herbicide exposure index in both groups, but 
was more prominent in the group with a reported rash.  Study 
of the exposure index components showed that the liver 
abnormalities were related to the months of exposure and not 
to job classification or exposure rank.  Viral hepatitis and 
alcoholism among both groups accounted for the association 
between liver abnormalities and cumulative exposure to Agent 
Orange.  Therefore, this data provided strong supportive 
evidence that chronic liver abnormalities among Vietnam 
veterans applying to the Agent Orange registry were "mainly 
due to viral or alcoholic causality and not to herbicides and 
their [dioxin] contaminant."  (emphasis added).

An August 1994 Hearing Officer's Decision confirmed the 
denial of service connection for the cause of the veteran's 
death.  After summarizing the appellant's hearing testimony 
and the medical evidence submitted at her hearing, the 
Hearing Officer noted that the service medical records showed 
no indication of chronic liver disease and there was no 
evidence of cirrhosis of the liver within the first post-
service year.  It was also noted that hepatitis and cirrhosis 
are not among the conditions recognized as being associated 
with exposure to herbicides.

This matter came before the Board in May 1996.  At that time 
the Board noted that the record indicated that the veteran 
was an inpatient the Baylor Health Care System and that an 
autopsy had been performed at the time of his death.  
However, these records were not on file.  Similarly, the 
appellant indicated that the veteran's rash had been treated 
by a dermatologist, but those records were not on file 
either.  Accordingly, the case was remanded for the RO to 
request the appellant to identify any additional physicians 
who treated the veteran for liver disease or a skin rash.  
The RO was to obtain those records not already on file, to 
include the terminal hospital report and autopsy of the 
veteran, as well as records from his dermatologist.  
Thereafter, the RO was to arrange for a review of the 
veteran's claims file by a VA specialist in liver disorders.  
The examiner was requested to express an opinion as to when 
the veteran's liver dysfunction was first clinically 
manifested.  Also, the examiner was to comment on the 
connection, if any, between the veteran's post-service skin 
rash and his liver problems, and indicate the likelihood that 
the veteran's liver disease was related to his service, to 
include exposure to Agent Orange.  

On file are various VA Forms 21-4142, Authorization for 
Release of Information, dated in June 1996.  These documents 
identify treatment from Dr. R. Blackburn, Dr. K. Gentry, Dr. 
D. Langdon, Dr. J. K. Hamilton, and the Arlington Memorial 
Hospital.  

Additional medical records were obtained from the Baylor 
University Medical Center, including part of the final 
summary from December 1993.  Final diagnoses were (1) status 
post orthotopic liver transplant; (2) end-stage renal 
disease; (3) aspergillosis of the lung with systemic fungal 
infection; (4) black fungus intracranially; and (5) chronic 
rejection of orthotopic liver transplant.  Nothing in these 
records related the veteran's liver problems, or his death, 
to his period of active service.

Medical records were also obtained from the Arlington 
Memorial Hospital, many of which are duplicative of those 
already of record.  To the extent these records are new, they 
show treatment for the veteran's liver problems.  Nothing in 
these records related the veteran's liver problems to his 
period of active service.

A statement received in June 1996 shows that there were no 
records available from Dr. Blackburn's office.  The Board 
also notes that Dr. Langdon and Dr. Gentry are associated 
with the Arlington Memorial Hospital, and Dr. Hamilton is 
associated with Baylor University Medical Center.

In July 1996, a VA medical opinion was obtained from W. 
Barris, M.D., based upon a review of the veteran's C-file.  
Dr. Barris noted that extensive medical records were 
reviewed.  Review of the service medical records failed to 
document that the veteran was diagnosed or treated for any 
liver condition or hepatitis and the only skin condition 
noted was a brief report dated in May 1970 when the veteran 
had been seen with a rash on his face which was said to be 
secondary to shaving.  Dr. Barris stated that this was 
pseudofolliculitis barbae and that there was no further 
mention of a skin condition in the extensive records which 
had been submitted since that time.  Dr. Barris noted that 
the June 1993 report from Dr. Hamilton stated that the 
veteran had end stage liver disease with cirrhosis secondary 
to chronic hepatitis C infection.  After summarizing the 
evidence on file, Dr. Barris found that there was no 
documented evidence of the veteran being diagnosed or treated 
for a liver condition or hepatitis while he was in the 
military.  Dr. Barris stated that it was only about 20 years 
later that the veteran first had symptoms of liver disease 
severe enough that he consulted a physician and that was in 
1989.  It was noted that this was the first documentation of 
the veteran being diagnosed as having abnormal liver 
dysfunction.  Dr. Barris also noted that the veteran was 
eventually referred for liver transplantation which was 
performed at Baylor Hospital in June 1993, followed by many 
complications and finally the systemic fungal infection that 
eventually resulted in the veteran's death.  Based on the 
foregoing, Dr. Barris found that the veteran's final 
cirrhosis and death could certainly be attributed on the 
basis of the documentary records to chronic infection with 
hepatitis C.  However, Dr. Barris reported that it would be 
impossible for him to state the onset of infection with the 
hepatitis C, but noted that there was a 20 year lapse between 
the veteran's separation from service and the onset of 
symptoms.  It was noted that the risk factors for hepatitis C 
included exposure from blood transfusion or injectable drug 
use, sexual or household contacts and low socioeconomic 
status.  Furthermore, it was noted that 50 to 80 percent of 
patients with hepatitis C were at risk for developing 
cirrhosis.  Dr. Barris found that there was no evidence to 
relate the veteran's liver condition to exposure to 
herbicides during the Vietnam War since there was a definite 
etiology which was established for the veteran's end stage 
liver disease.  

In an October 1998 Supplemental Statement of the Case, the RO 
confirmed the previous denial of the appellant's claims.  

By a January 1999 statement, the veteran's representative 
took exception to the July 1996 VA medical opinion from Dr. 
Barris.  The representative noted that Dr. Barris listed the 
risk factors for hepatitis C, but did not relate these risk 
factors to the veteran's medical history.  It was noted that 
the cause of the veteran's death was disseminated fungal 
infection, and that Dr. Barris stated that renal failure and 
systemic fungal infection complicated the veteran's liver 
transplant.  The representative cited to The Merck Manual, 
16th edition, pp. 898-899, that fungi is listed as one of the 
causes of acute viral hepatitis.  Furthermore, the 
representative  contended that considering the veteran's 
Vietnam service, Dr. Barris should have listed the incubation 
period for hepatitis.  The representative quoted from 
Schroeder, Steven A., et al., Current Diagnosis & Treatment, 
30th edition, p. 457, that 

[t]he appearance of anti-HCV is delayed 
as much as 22 weeks after exposure (14-16 
weeks after onset of hepatitis) and 
persists for at least 10 years.

The representative also contended that the etiology of the 
veteran's hepatitis and cirrhosis of the liver was neither 
determined by the veteran's treating physicians nor Dr. 
Barris.  Therefore, it was contended that the benefit of the 
doubt rule should be resolved in favor of the appellant 
pursuant to 38 C.F.R. § 3.102, and her claim granted.  
Moreover, it was contended that if the Board could not grant 
the benefits sought on appeal, then an independent medical 
opinion was requested pursuant to 38 C.F.R. § 3.328.

Legal Criteria: Accrued Benefits.  Periodic monetary benefits 
authorized under the laws of the VA to which a veteran was 
entitled at his death under existing ratings or decision, or 
those based on evidence in the file at the date of death, and 
due and unpaid for the period not to exceed 2 years prior to 
the last date of entitlement as provided, will upon the death 
of such person be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.1000 (1998).

ound that, in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); 
and(3) evidence of a nexus between the in-service injury or 
disease and the current disability(medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998). 

If not shown during service, service connection may be 
granted for cirrhosis of the liver if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service. 38 C.F.R. § 3.307. Service connection 
may be granted on a presumptive basis for certain 
disabilities based on exposure to an herbicide agent, 
including chloracne or other acneform disease consistent with 
chloracne.  The diseases listed in 38 C.F.R. § 3.309 shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acne form 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military service.  38 C.F.R. §§ 3.307, 
3.309.

It has been determined that a positive association exists 
between exposure to herbicides in Vietnam and the following 
conditions: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Analysis: Accrued Benefits.  In the instant case, the veteran 
had a claim pending at the time of his death for entitlement 
to service connection for liver dysfunction.  Therefore, the 
appellant may be entitled to accrued benefits if the evidence 
shows that the veteran was entitled to service connection for 
liver dysfunction.  See Jones v. Brown, 8 Vet. App. 558 
(1996), rev'd sub nom. Jones v. West, No. 96-7041 (Fed. Cir. 
Feb. 11, 1998)

It has been contended that the veteran's liver problems were 
related to exposure to Agent Orange.  As there is no evidence 
to the contrary, it is presumed that the veteran was exposed 
to herbicides during his period of active duty in the 
Republic of Vietnam.  However, the evidence of record shows 
that the veteran first exhibited liver problems, associated 
with hepatitis C, in 1989,  As this was approximately 19 
years after his discharge from active duty, it was clearly 
not within a year after the veteran's discharge from service.  
Therefore, the veteran was not entitled to the presumption 
contained at 38 C.F.R. §§ 3.307, 3.309(a) for chronic 
diseases.  Furthermore, neither liver dysfunction nor 
hepatitis C is one of the conditions listed at 38 C.F.R. 
§ 3.309(e) as having a positive association with exposure to 
herbicides in Vietnam.  Therefore, the veteran was not 
entitled to service connection on a presumptive basis for his 
liver problems.

Even though the veteran was not entitled to service 
connection for his liver dysfunction on a presumptive basis, 
he may still have been entitled to service connection for 
liver dysfunction if all the evidence shows that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

Nothing in the evidence on file relates the veteran's liver 
problems or his hepatitis C to his period of active service 
other than the veteran's and the appellant's contentions that 
it was related to the veteran's presumed exposure to 
herbicides.  However, nothing in the claims folder shows that 
either the veteran or the appellant are competent to make 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (evidence which requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education).  Consequently, 
these contentions cannot support a grant of service 
connection for the veteran's liver dysfunction.  See 
Grottveit at 93; Caluza at 504.  More importantly, Dr. Barris 
found that there was no evidence to relate the veteran's 
liver condition to exposure to herbicides during the Vietnam 
War.  The Board notes that Dr. Barris's opinion is the only 
competent medical evidence on this issue, and was based upon 
a review of the veteran's C-file.  Therefore, the Board must 
accept Dr. Barris's opinion as correct.  If the Board were to 
find otherwise, then it would be substituting its own 
unsubstantiated opinion for that of a qualified medical 
professional in violation of the law.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the appellant has indicated that the 
rash on the veteran's arm was related to his presumed 
herbicide exposure and/or development of liver dysfunction.  
Nothing in the evidence on file refutes the appellant's 
account of the veteran's rash.  However, the article abstract 
she submitted in support of her claim concluded that chronic 
liver abnormalities among Vietnam veterans applying to the 
Agent Orange registry were "mainly due to viral or alcoholic 
causality and not to herbicides and their [dioxin] 
contaminant."  (emphasis added).  In short, this article 
abstract is actually contrary to the appellant's contentions, 
and not supportive.

As correctly noted by the appellant's representative, neither 
Dr. Barris nor the veteran's treating physicians were able to 
determine the etiology of the veteran's hepatitis C which 
caused the liver dysfunction.  Therefore, the representative 
contended that the benefit of the doubt rule should be 
resolved in favor of the appellant, and her claim granted.  
However, since there was no etiology determined for the 
veteran's hepatitis C, a grant service connection would be 
based on nothing more than speculation.  Service connection 
may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (1997); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

The Board also notes that the appellant's representative has 
contended that an independent medical opinion should be 
requested, citing 38 C.F.R. § 3.328 which provides that when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  However, the Board concludes that the 
opinion which was obtained by Dr. Barris in July 1996 is 
sufficient to address the medical issues presented in the 
instant case.  Dr. Barris was not required by the Board's 
remand to list the incubation period for hepatitis, however 
as a medical expert he was certainly aware of the incubation 
period and this would have been one of the many factors he 
considered in responding to the Board's questions.  With 
respect to the medical treatises referenced by the 
appellant's representative, the Board notes that the 
information provided does not support the appellant's claim.  
Neither the Merck Manual citation that fungi can be a cause 
of acute viral hepatitis, nor the citation reflecting that 
the appearance of anti-HCV is delayed as much as 22 weeks 
after exposure and persists for at least 10 year in Current 
Diagnosis & Treatment tends to show that the veteran's liver 
problems were related to his period of active service.  The 
finding of Dr. Barris that no post-service skin rash was 
demonstrated rules out the possibility of any connection 
between a post-service skin rash and the veteran's liver 
problems.  The opinion of Dr. Barris that, while the onset of 
symptoms was about 20 years after the veteran's release from 
service, it is not possible to determine the date the onset 
of the infection with hepatitis C, demonstrates that 
additional development, to include obtaining another medical 
opinion, would serve no useful purpose.  Accordingly, the 
Board denies the request for referral of the case to another 
physician for another opinion.

For the reasons stated above, the Board concludes that the 
veteran was not entitled to service connection for his liver 
dysfunction.  Consequently, the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the accrued benefits issue, the benefit of the 
doubt rule is not for application


Legal Criteria: Cause of Death.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (1998).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  
38 C.F.R. § 3.312(b). The threshold question that must be 
resolved with regard to a claim is whether the appellant has 
presented evidence of a well-grounded claim.  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  An allegation that a disorder is 
service-connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well-grounded.  Grottveit, 5 Vet. App. at 93.

Analysis: Cause of Death.  In the instant case, the appellant 
has not presented a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  As 
stated above, the veteran's death certificate listed his 
immediate cause of death as disseminated fungal infection.  
There is no competent medical evidence which relates the 
veteran's cause of death to his period of active service 
other than the appellant's own contentions.  It has been 
determined she does not have the requisite knowledge, skill, 
or experience to render a competent medical opinion.  
Espiritu, 2 Vet. App. at 495.  Therefore, her contentions 
cannot well-ground her claim.  Grottveit at 93; Caluza at 
504.  

The Board notes that the evidence on file, including as the 
June 1994 statement from Dr. Goldstein and the December 1993 
final hospitalization summary from the Baylor University 
Medical Center, supports a finding that the veteran's liver 
problems were a contributory cause of death.  However, for 
the reasons stated above, the Board has concluded that the 
veteran was not entitled to service connection for liver 
dysfunction.  

For the above reasons, the Board concludes that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded and 
must be denied.  As the appellant has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it not being not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby. Bernard v. Brown, 4 Vet.App. 384 (1993).  
In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
she has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  

As an additional matter, the Board notes that the United 
States Court of Veterans Appeals (Court) has held in a long 
line of cases that if the appellant fails to submit a well-
grounded claim, VA is under no duty to assist her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  However, 
VA may, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support her claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The Board concludes that the RO has advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground her claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  Thus, VA has no 
further duty to assist the appellant with respect to her 
claim.  Robinette, 8 Vet. App. at 77-78.


Dependents' Educational Assistance under Chapter 35.  For the 
purposes of dependents' educational assistance under 38 
U.S.C.A. § Chapter 35, a surviving spouse of the veteran will 
have basic eligibility for benefits where the veteran had a 
permanent total service-connected disability in existence at 
the date of death; or where the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a).  In this 
case, the veteran did not have a permanent total service-
connected disability at the time of his death, and, as 
decided above, the cause of the veteran's death is not 
service-related.

Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §5107; 38 C.F.R. § 3.807.  Therefore, her claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 of Title 38 United States Code is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

